DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Endo et al. US 2010/0079161 A1. (hereinafter referred to as Endo)

Regarding claim 1, Endo teaches an inspection apparatus (fig. 1, elm. 11, par. [0034]), comprising: a housing (fig. 1, elm. 20, par. [0035]) having an upper surface  (fig. 4, test head 12, par. [0042]) on which an interface part (fig. 4, ring member 54, par. [0042]) for electrical connection with a probe card (fig. 4, a pogo ring 51 is provided at a lower surface of the test head 12 as an intermediate connecting member for electrically connecting the test head 12 to the probe card 26 provided to the head plate 24, par. [0042]) is provided; a first frame (fig. 15, levating unit 91, par. [0069]) configured to be movable to a connection position where the first frame covers an upper portion of the interface part (54) and to a retraction position where the first frame is retracted from the upper portion of the interface part (fig. 4, ring member 54, par. [0042]); and a second frame (fig. 1, reinforcement plate 42, par. [0070]) configured to support a test head (fig. 18, test head 12, par. [0070]), arranged inside the first frame (91), and held by the first frame so as to be switchable between a fixed state in which the second frame (42) is fixed to the first frame and a movable state in which the second frame is movable at least in a direction parallel (fig. 3, “…test head 12 is held by the holding frame 35 through two pairs of gas springs 43 serving as biasing units, each pair of which is provided spaced apart from each other in the front-back direction between the reinforcement plate 42 and the arm 34 of the holding frame 35. Each of the gas springs 43 extends in a thickness (vertical) direction of the test head 12. Accordingly, when the test head 12 is horizontally located, upward restoration forces (biasing forces) of the gas springs 43 are balanced with the gravity of the test head 12…”, par. [0038]) to the interface part at the connection position (see figs. 18A-18B, par. [0074]-[0076]).  

Regarding claim 2, Endo teaches the apparatus of Claim 1, wherein the test head (fig. 18, test head 12, par. [0070]) is held by the first frame (fig. 15, levating unit 91, par. [0069]) such that in the movable state, the test head is movable in a direction perpendicular (fig. 18A, operator rotates the test head 12 about a horizontal and vertical axis, par. [0064], [0074]) to the interface part (fig. 4, ring member 54, par. [0042]) at the connection position (fig. 3, 4, at the ceiling plate 21, par. [0035]).  

Regarding claim 3, Endo teaches the apparatus of Claim 2, wherein the test head (fig. 12, test head 12, par. [0060]) switches to the fixed state (testing state, par. [0060]) fig. 15, levating unit 91, par. [0069]) is moved, and switches to the movable state when the test head (12) and the interface part (fig. 4, ring member 54, par. [0042]) are connected to each other at the connection position (fig. 18B, the probe card 26 is moved upward from the head plate 24, par. [0076]).  

Regarding claim 5, Endo teaches the apparatus of Claim 1, wherein the test head (fig. 12, test head 12, par. [0060]) switches to the fixed state (testing state, par. [0060]) when the first frame (fig. 15, levating unit 91, par. [0069]) is moved, and switches to the movable state when the test head (12) and the interface part (fig. 4, ring member 54, par. [0042]) are connected to each other at the connection position (fig. 18B, the probe card 26 is moved upward from the head plate 24, par. [0076]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 3 above, and further in view of Yamada US 2016/0069951 A1.

Regarding claim 4, Endo teaches the apparatus of Claim 3, 
Endo does not teach wherein the interface part is connected to the test head by a vacuum suction.
Yamada teaches wherein the interface part (fig. 3, disc-shaped pogo block 46, par. [0042]) is connected to the test head (fig. 3, tester 30, par. [0041]) by a vacuum suction (fig. 3, first vacuum mechanism 64, par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a surrounding space sealable between a chuck top and a probe card by a vacuum mechanism is evacuated and a highest negative pressure in the surrounding space is measured as a reference pressure when the chuck top has floated by the evacuation, as taught in Yamada in modifying the apparatus of Endo. The motivation would be to determine an optimal negative pressure for obtaining a desired overdrive amount by using a vacuum attractive force in wafer inspection performed by making press-contact between a probe card and a wafer.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 1 above, and further in view of Yamada US 2016/0069951 A1.
Regarding claim 6, Endo teaches the apparatus of Claim 1, 
Endo does not teach wherein the interface part is connected to the test head by a vacuum suction.
fig. 3, disc-shaped pogo block 46, par. [0042]) is connected to the test head (fig. 3, tester 30, par. [0041]) by a vacuum suction (fig. 3, first vacuum mechanism 64, par. [0042]).

The references are combined for the same reason already applied in the rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/           Primary Examiner, Art Unit 2858